DECISION - WAIVED
On June 2, 2016, the Court sentenced the Defendant as follows: Count I: A commitment to the Department of Corrections WATCH Program for a term of thirteen (13) months, followed by four (4) years suspended, for the offense of Driving Under the Influence of Alcohol - 4th or Subsequent Offense, a Felony, in violation of §61-8-401(1)(a), MCA; and Count III: A commitment to the Missoula County Detention Center for a term of six (6) months, all suspended except for time served, for the offense of Criminal Mischief Pecuniary Loss, Less Than $1,500, in violation of §45-6-101(1)[1], MCA. Counts I and III were ordered to run concurrently with each other. The Defendant was granted credit for time served in the amount of 100 days at the rate of $100.00 credit per day toward his fine. Counts II and IV were dropped by the prosecutor. The Court ordered the defendant pay $50 D.O.C. fee, $989.40 in restitution, plus $6,055.00 in fines and fees.
On November 18, 2016, the Defendant’s application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was not present, but was represented by Peter Ohman of the Office of the State Public Defender. Mr. Ohman stated that his client wished to waive his Sentence Review hearing and that a Waiver form had already been sent to the Defendant. The chair of the Division, Judge Gilbert, deemed the Defendant’s hearing waived with the requirement that an executed Waiver be filed with the Sentence Review Division.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence is WAIVED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.